Mollison, Judge:
The four appeals for reappraisement enumerated in the attached schedule are before me on remand from the second division of this court, pursuant to its decision reported as United States v. Plywood & Door Manufacturers Corporation, 46 Cust. Ct. 797, A.R.D. 133. The issues in the cases, the contentions of the parties, and the evidence introduced are well set forth in the opinion so reported and need not be repeated here.
The remand was stated to be “for the purpose of obtaining evidence relative to the actual mathematizing of all of the merchandise covered by the four appeals herein, based upon the £AMFIN’ pricelist, and such evidence as is necessary should be presented with respect to the said plywood designated as ‘A’ face quality.”
In accordance with, and for the purposes stated in, the said remand, I restored the cases to the reappraisement calendar set for hearing before me in October 1961. (46 Cust. Ct. 718, Reap. Dec. 10030.) Counsel for the parties have submitted the cases for decision upon stipulation reading as follows:
1. Tlie designation of grades “A” and “AJ” wherever they appear on the invoices and other exhibits in this case are to be construed as one and the same.
*5272. That the price list bearing the code word “AMFIN” heretofore received in evidence in this case, shows the correct c.i.f. price with regard to all of the merchandise involved in the above entitled appeals, except quality BJ/BB, 1 inch thick, sizes 81" x 50”, 84” x 48” and 82” x 48” contained in the invoice in case No. 280824r-A, and the mathematizing of all of the merchandise according to the c.i.f. “AMFIN” price, except with respect to the BJ/BB, 1 inch thick merchandise hereinbefore referred to, is correctly set forth in Schedule “B”.
3. That the correct e.i.f. price on the following described merchandise shown on the invoices contained in Reappraisement No. 280824-A is $440.00 per 1,000 square feet:
Grade Thickness Size
BJ/BB_ 1” 84" x 50" 84" x 48” 82" x48"
In schedule “B” attached to the stipulation, counsel have computed or mathematized the prices of all of the items here involved under the “AMFIN” pricelist, except with respect to the quality designated as BJ/BB, 1 inch thick, sizes 84" x 50", 84" x 48", and 82" x 48", contained in the invoice in case No. 280824-A and referred to in paragraphs 2 and 3 of the above-quoted stipulation.
On the entire record before me, including the stipulation, herein-before quoted, and the computation made by counsel, I find as facts:
(1) That the merchandise involved in the said appeals for re-appraisement consists of birch plywood, imported from Finland during the period from June 8, 1954, to April 23, 1955, in the form of panels or sheets of certain inch sizes, ranging from 48 x 30 x y2 to 84 x 50 x 1, and in the form of so-called “bedrails” of dimensions 76 x 4% or 5 x 13/16 inches.
(2) That, at the times of exportation of said plywood panels and bedrails, merchandise such as or similar to that here involved was not freely offered for sale in Finland for home consumption.
(3) That, at the said times of exportation, merchandise such as that here involved was freely offered for sale to all purchasers in the principal markets of Finland, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
(4) That, as to the panels of plywood involved in reappraisement Nos. 280813-A and 280824-A, the market value or price at which such merchandise was so offered, including the cost of all containers and coverings of whatever nature, and all other costs, charges,.and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
*528Grade Thickness Size Price
Reappraisement No. 280813-A:
BB/WG %" 60” x 36” 60” x 30” $179.00
BB/WG %" 48” x 30” 174.00
BJ/WG Vs" 48” x 96” 48” x 84” 48” x 72” 193.50
Reappraisement No. 28082A-A:
BJ/BB 60” x 48” 261.00
A/BB 60” x 60” 276.00
BJ/BB 60” x 60” 261.00
A/BB 53%" x 48” 276.00
A/BB 30% ” x 48” 26%” x 48” 21% ” x 48” 16% ” x 48” 14% ” x 48") 271.00
BJ/BB 1” 84" x 50” 84" x 48” 82" x 48" 440.00
BJ/BB 14" 50” x 84” 48" x 84” 48” x 82” 116.00
The foregoing prices are in United States dollars per thousand square feet and, from them, are to be deducted, prorated, the following charges:
Reappraisement 280813-A 280824-A
Loading charges at port of shipment-US $143. 53 90. 58
Ocean freight_ 1, 304. 74 1, 321. 98
Insurance_ 83.37 95.18
Consular fee_ 2.50 2.50
(5) That, as to the bedrails involved in reappraisement Nos. 29l744r-A and 291746-A, the market value or price at which such merchandise was so offered, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
Grade Thickness Size Price
Reappraisement No. 291744-A: BJ/WG 13/ie” 76" x 5"
Reappraisement No. 291746-A: $285.50
BB/WG ls/i8” 76" x 4%' 76” x 5" 231.75
*529The foregoing prices are in United States dollars per thousand square feet and, from them, are to be deducted, prorated, the charges, as invoiced, for loading at port of shipment, ocean freight, insurance, and consular fee.
I conclude as matters of law:
(1) That export value, as defined in section 402(d), Tariff Act of 1930, as it existed prior to the amendment thereof by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the birch plywood involved in all of the appeals enumerated in the attached schedule, and
(2) That, as to the merchandise involved in reappraisement Nos. 280813-A and 280824-A, such value is as set forth in finding of fact No. (4) above, and as to the merchandise involved in reappraisement Nos. 291'T44-A and 291746-A, such value is as set forth in finding of fact No. (5) above.
Judgment will issue accordingly.